[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This matter came on for hearing on April 7, 1998, on a Motion to Reopen. The real issue is what was the intention of the court at the time it made the decision. The QUADRO was in thenature of support. The reason that it was in the nature of support is that normally when you have a QUADRO in the context of this type of case, it is a split of property, i.e. when somebody gets a percentage of a pension and the other party gets the house and it is set off against each other. This was a long term marriage, and the issue here was long term support not division of property.
Barall, J. CT Page 6468
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 6469